Citation Nr: 0927332	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  08-30 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for periodontal disease, 
claimed as gum disease and bad teeth, for purposes of payment 
of disability compensation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to October 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for gum disease and bad 
teeth.  

In May 2004, a videoconference hearing was held before the 
undersigned Veterans Law Judge (VLJ).  

The Board notes that by decisions dated in March 2006, the 
Board denied entitlement to service connection for coronary 
artery disease and for claustrophobia; and denied an 
evaluation greater than 20 percent for lumbosacral strain.  
Information in the claims file suggests that these issues 
were appealed to the United States Court of Appeals for 
Veterans Claims.  Any remaining issues will be addressed in 
separate Board decisions.  


FINDING OF FACT

VA compensation is not payable for periodontal disease.


CONCLUSION OF LAW

Service connection for periodontal disease for purposes of 
payment of disability compensation is precluded by law.  38 
U.S.C.A. §§ 1131, 1712, (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.381, 4.150 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

By letter dated in December 2007, the RO notified the Veteran 
that if he was requesting dental trauma or compensation for 
dental condition (disability of the jaw or hard palate), he 
would need to state the specific dental disability as well as 
provide current medical evidence of this condition along with 
medical evidence showing treatment for this condition since 
discharge from the military.  The Veteran was notified of the 
information and evidence that VA would obtain and of the 
information and evidence he was responsible for providing.  
He was asked to submit any evidence in his possession that 
pertained to his claim.  

On review, it does not appear that the Veteran was provided 
with information regarding how VA assigns disability ratings 
and effective dates.  The Veteran is not prejudiced by such 
failure as the claim is being denied herein.  

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant post-service 
treatment records, and providing a VA examination when 
necessary.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).

The claims file contains the Veteran's service treatment 
records, service personnel records, VA medical center (VAMC) 
records, Social Security Administration (SSA) records, and 
various private medical records including from Baptist Health 
Center, Dr. M.L,. and Dr. T.K.  At the May 2009 hearing, the 
Veteran reported that he found an article on a VA website 
indicating that people in Germany have problems with gum 
disease.  The Veteran was requested to submit a copy of the 
article; however, he indicated that he had a hard time 
finding it and did not think he could find it again.  The 
Veteran has not submitted the article and has not provided 
sufficient information to conduct a meaningful search.  

The Board acknowledges that the Veteran has not been provided 
a VA examination with regard to his claim for gum disease and 
that in his October 2008 Form 9, he specifically requested 
one.  However, as will be discussed in further detail below, 
VA compensation is not payable for periodontal disease.  38 
C.F.R. § 3.381(a) (2008); see Sabonis v. Brown, 6 Vet. App. 
426, 430 (2007) (where the law is dispositive of the claim, 
it must be denied because of lack of entitlement under the 
law).  Thus, the Board finds that additional notification or 
assistance regarding the Veteran's claim for service 
connection for periodontal disease for compensation purposes 
is not warranted.

As will be discussed below, the Board is cognizant that the 
Veteran also reported having chipped a tooth during service.  
However, for the reasons and bases set forth below, the Board 
finds that his statements in that regard are not credible.  
Therefore, as there is no credible evidence establishing that 
an event, injury, or disease occurred in service so as to 
meet the criteria for obtaining an examination on that 
matter.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

II.  Analysis

In his September 2007 claim, the Veteran stated that he 
believed his gum disease started in Germany.  He said his 
doctor told him it was gum disease because his teeth were 
falling out.  In his April 2008 notice of disagreement, the 
Veteran indicated that he thought he picked up gum disease in 
Germany.  In his October 2008 Form 9, the Veteran indicated 
that the water was not fit to drink in Germany.

At the May 2009 hearing, the Veteran also reported that he 
was hit in the mouth in December 1977 and that he has been 
having problems ever since.  He indicated that he went to the 
dentist while he was in Germany about once every two months.  
He testified that his teeth were not checked at separation.  
He reported that the first time he went to the emergency room 
for his teeth was in 1998 and that he did not get to a 
dentist until 2000.  He stated that the dentist told him that 
the infection is old and has been there for over 20 years.  
He indicated that he only has about three teeth left and the 
rest were pulled.  The Veteran also testified that when he 
got struck in the mouth he had a cracked tooth and that he 
went to the military emergency room.  The Veteran also 
provided testimony that the water in Germany is not good and 
that people who serve in Europe have gum disease.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

Under current VA regulations, compensation is available for 
only certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla. Compensation is available for loss of teeth only if 
such loss is due to loss of substance of body of maxilla or 
mandible without loss of continuity.  38 C.F.R. 
§ 4.150, Diagnostic Code 9913 (2008).  Note to this provision 
indicates these ratings apply only to bone loss through 
trauma or disease such as osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in § 17.161. 
38 C.F.R. § 3.381(a) (2008).

The Board acknowledges the Veteran's testimony that he 
chipped a tooth during service and notes that the Veteran is 
competent to report this.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002) (appellant competent to testify 
regarding symptoms capable of lay observation).  The 
Veteran's reports, however, are not supported by the overall 
objective evidence of record.  That is, service treatment 
records show that the Veteran was seen in December 1977 after 
being hit in the mouth.  The only objective finding was a 
laceration of the left side of the upper lip.  Findings 
related to dental trauma were not noted.  The Board finds 
these contemporaneous records to be more credible than the 
Veteran's more recent report of having chipped a tooth after 
being hit in the mouth.

The Board has considered the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein 
the United States Court of Appeals for the Federal Circuit 
determined that the Board erred by finding that a claimant's 
report of in-service symptoms lacked credibility solely 
because there was no objective medical evidence corroborating 
those symptoms at the time.  However, the Board believes the 
instant case is clearly distinguishable, as the Board is not 
relying solely upon a general absence of complaints during 
service.  Rather, it is relying on the fact that the 
Veteran's was specifically treated at the time of the injury, 
and was found on examination to have only sustained a 
laceration to the lip.

Furthermore, service records do not otherwise show frequent 
dental treatment and on examination in September 1978, the 
Veteran's mouth was reported as normal on clinical 
evaluation.  On the associated report of medical history, the 
Veteran denied severe tooth or gum trouble.  

The Veteran underwent a VA examination in April 1979.  The 
teeth were described as "in a good state of repair."  

A 1998 record from Dr. G.G. indicates the Veteran was seen 
with complaints of a swollen face.  Oral examination was 
normal.  

Private medical records show the Veteran presented to the 
emergency room in September 2007 with complaints of left 
facial pain and swelling.  Intraorally, the pharynx appeared 
clear, but there were multiple dental caries.  No dental 
abscess was seen.  Impression was left facial swelling, 
probably poor dentition and decay.

A February 2008 statement from Dr. T.K. indicates that the 
Veteran was seen in November 2007 with multiple abscesses.  
He was placed on antibiotics and pain medication and was 
referred to an oral surgeon for x-rays and a quote for the 
extraction of abscessed teeth.  

Subsequent records from Dr. M.L. indicate the Veteran 
presented for full mouth x-rays due to advanced dental 
disease and that he planned for dentures.  Impression noted 
that there was full mouth involvement with little to no 
chance of dental rehabilitation.  In December 2007, teeth 
numbered 17, 18, 19, 20, 21, 22, 23, and 24 were removed.  

As discussed, service dental records do not show evidence of 
dental trauma or osteomyelitis.  The Board sympathizes with 
the Veteran and acknowledges his belief that his gum disease 
was caused by the water he drank while stationed in Germany.  
Notwithstanding, service connection for periodontal disease 
for purposes of payment of disability compensation is 
precluded by law.  See 38 C.F.R. § 3.381(a) (2008). 

The Board notes that a claim for service connection for a 
dental disorder is also a claim for VA outpatient treatment.  
See Mays v. Brown, 5 Vet. App. 302 (1993).  In the December 
2007 VCAA letter, the Veteran was advised that copies of all 
submitted records were forwarded to the outpatient dental 
eligibility clinic at the VAMC and that the VAMC would be 
making a decision regarding eligibility for outpatient 
treatment.  It is unclear whether the Veteran was determined 
to be eligible for VA dental treatment.  Accordingly, the 
appeal issue has been characterized as for compensation 
purposes only.


ORDER

Entitlement to service connection for periodontal disease, 
claimed as gum disease and bad teeth, for purposes of payment 
of disability compensation, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


